Citation Nr: 9927013	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-23 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim of service connection for 
bilateral hearing loss.  In August 1997, the veteran 
submitted his notice of disagreement, a statement of the case 
was issued, and the veteran filed his substantive appeal.  
When the veteran submitted his substantive appeal, he also 
requested a personal hearing before a member of the Board at 
the RO.  As per his request, a hearing was scheduled, but the 
veteran failed to appear. 


FINDING OF FACT

There is no competent (medical) evidence of record which 
establishes a nexus between current findings of bilateral 
hearing loss and noise exposure during service. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Where a veteran served 90 days or more during a period of war 
and organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
bilateral hearing loss.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well-grounded, the Board 
notes that the record on appeal includes the veteran's 
service medical records and a March 1997 VA treatment record. 

The veteran's pre-induction examination report of November 
1965 shows that his hearing was 15/15 whispered voice 
bilaterally.  At that time, the reported medical history was 
negative with regard to problems with the veteran's hearing.  
In February 1969, the veteran complained of ear congestion.  
At the time of the veteran's separation examination, his 
hearing was 15/15 bilaterally for whispered and spoken voice.  

VA records show that the veteran's hearing was evaluated in 
March 1997.  The reported history of noise exposure during 
the veteran's Vietnam service was noted.  The examiner 
reported an assessment of moderate to severe sensorineural 
hearing loss bilaterally.  

The Board finds that the examiner's assessment of severe 
sensorineural hearing loss bilaterally clearly meets the 
requirement of competent evidence of a current disability.  
The Board also finds that the veteran's statements to the 
effect that he was exposed to noise during service are deemed 
credible for the purpose of this analysis.  Normally, where 
the issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony may constitute 
sufficient evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, the evidence is lacking with regard to a 
nexus between the current diagnosis and exposure to noise 
during the veteran's service in the 1970s.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The assertions of a lay party on 
matters of medical causation of a disease or disability are 
not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  In this case, the available 
evidence is lacking with regard to a medical opinion linking 
the current findings of hearing loss to exposure to noise 
during service.  Therefore, the veteran's assertions that the 
hearing loss documented in 1997 is due to noise exposure 
during service do not constitute competent medical evidence 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

It can be argued that the history of exposure noted when the 
veteran was examined in March 1997 provides the nexus between 
the exposure and the findings of hearing loss.  However, in 
LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held that 
medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals.  Although the history of noise exposure was 
reported, the physician could only confirm that contention 
through medical evaluations, and in this case, the examiner 
did not offer an opinion with regard to the cause of the 
veteran's hearing loss.  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting his hearing loss to 
noise exposure during service.  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded, and the appeal is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

